EXHIBIT 10.2
 
Exhibit A
CHANGE OF CONTROL AGREEMENT
Parties:
Analysts International Corporation
3601 West 76th Street, Suite 600
Minneapolis, MN  55435
(“Company”)
 
– and –
   
Randy W. Strobel
2543 Bridle Creek Trail
Chanhassen, Minnesota  55317
(“Executive”)
     
Effective Date:
August 25, 2008
 



RECITALS:
 
A.           This Change of Control Agreement is Exhibit A to that certain
Employment Agreement between the Company and Executive having a Commencement
Date of August 25, 2008 (the “Employment Agreement”), and is an integral part of
the Employment Agreement between the parties.
 
B.           Executive currently serves as the Senior Vice President, Chief
Financial Officer.  Executive has extensive knowledge and experience relating to
the Company’s business.
 
C.           The parties recognize that a “Change in Control” may materially
change or diminish Executive’s responsibilities and substantially frustrate
Executive’s commitment to the Company.
 
D.           The parties further recognize that it is in the best interests of
the Company and its stockholders to provide certain benefits payable upon a
“Change of Control Termination” to encourage Executive to continue in his
position in the event of a Change of Control.
 
E.           The parties further desire to provide certain benefits payable upon
a termination of Executive’s employment following a Change of Control.
 
F.           This Change of Control Agreement is an integral part of the
Employment Agreement between the Company and Executive.  As such, the parties
acknowledge and agree that this Change of Control Agreement is supplemental to,
and does not supersede, the Employment Agreement (including but not limited to
Sections 8.1 and 8.2 thereof).
 

--------------------------------------------------------------------------------


AGREEMENTS:
 
1. Term of this Change of Control Agreement.  Except as otherwise provided
herein, this Change of Control Agreement shall commence on the date specified
above and shall continue in effect until the third anniversary of the date set
forth above; provided, however, that if a Change of Control of the Company shall
occur during the term of this Change of Control Agreement, this Change of
Control Agreement shall continue in effect for a period of twelve (12) months
beyond the date of such Change of Control.  If, prior to the earlier of the
third anniversary of this Change of Control Agreement or a Change of Control,
Executive’s employment with the Company terminates for any reason or no reason,
or if Executive no longer serves as an executive officer of the Company, this
Change of Control Agreement shall immediately terminate, and Executive shall not
be entitled to any of the compensation and benefits described in this Change of
Control Agreement.  Any rights and obligations accruing before the termination
or expiration of this Change of Control Agreement shall survive to the extent
necessary to enforce such rights and obligations.
 
2. “Change of Control.”  For purposes of this Change of Control Agreement,
“Change of Control” shall mean any one or more of the following events occurring
after the date of this Change of Control Agreement:
 
(a)  
The purchase or other acquisition by any one person, or more than one person
acting as a group, of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total combined value or
total combined voting power of all classes of stock issued by the Company;
provided, however, that if any one person or more than one person acting as a
group is considered to own more than 50% of the total combined value or total
combined voting power of such stock, the acquisition of additional stock by the
same person or persons shall not be considered a Change of Control;

 
(b)  
A merger or consolidation to which the Company is a party if the persons who
were shareholders of the Company immediately prior to the effective date of such
merger or consolidation have, immediately following the effective date of such
merger or consolidation, beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of less than fifty percent (50%) of the
total combined voting power of all classes of securities issued by the surviving
entity for the election of directors of the surviving corporation;

 
(c)  
Any one person, or more than one person acting as a group, acquires or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons, direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of stock of the Company constituting more than fifty-percent (50%) of the total
combined voting power of all classes of stock issued by the Company;

 
(d)  
The purchase or other acquisition by any one person, or more than one person
acting as a group, of all or substantially all of the total gross value of the
assets of the Company during the twelve-month period ending on the date of the
most recent purchase or other acquisition by such person or persons.  For
purposes of this Section 2(d), “gross value” means the value of the assets of
the Company or the value of the assets being disposed of, as the case may be,
determined without regard to any liabilities associated with such assets;

 
(e)  
A change in the composition of the Board of Directors of the Company at any time
during any consecutive twelve (12) month period such that the “Continuity
Directors” cease for any reason to constitute at least a sixty-six and
two-thirds percent (66-2/3%) majority of the Board.  For purposes of this event,
“Continuity Directors” means those members of the Company’s Board of Directors
who either:

 
(1)  
were directors at the beginning of such consecutive twelve (12) month period; or

 
(2)  
were elected by, or on the nomination or recommendation of, at least a
two-thirds (2/3) majority of the then-existing Board of Directors.

 
2

--------------------------------------------------------------------------------


In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.
 
As used in this Change of Control Agreement, “person” means and includes any
individual, partnership, corporation, business trust, limited liability company,
limited liability partnership, joint stock company, trust, unincorporated
association, persons acting as a group, joint venture or other entity, and any
affiliate of any of the foregoing.  “Affiliate” means and includes any entity
that directly or indirectly controls, is controlled by, or is under common
control with any such person, where “control” means (i) the power to direct (or
cause the direction of) the management and policies of an entity, whether
through ownership of voting securities, through contract or otherwise, or (ii)
ownership of at least twenty percent (20%) of the voting stock, shares or
interests of such entity.
 
3. “Change of Control Termination.”  For purposes of this Change of Control
Agreement, “Change of Control Termination” shall mean any of the following
events occurring upon or within twelve (12) months after a Change of Control:
 
(a)  
The termination of Executive’s employment by the Company for any reason, except
for termination by the Company for “cause.”  For purposes of this Change of
Control Agreement, “cause” shall have the same meaning as set forth in
Executive’s employment agreement with the Company, as amended from time to time.

 
For purposes of this Section 3(a), an act or failure to act by Executive shall
not be “willful” unless it is done, or omitted to be done, in bad faith and
without any reasonable belief that Executive’s action or omission was in the
best interests of the Company.
 
(b)  
The termination of employment with the Company by Executive for “Good
Reason.”  Such termination shall be accomplished by, and effective upon,
Executive giving written notice to the Company of his decision to
terminate.  “Good Reason” shall mean a good faith determination by Executive
that any one or more of the following events has occurred upon or within twelve
(12) months after a Change of Control; provided, however, that such event shall
not constitute Good Reason if Executive has expressly consented to such event in
writing or if Executive fails to provide written notice of his decision to
terminate within ninety (90) days of the occurrence of such event:

 
(1)  
A change in Executive’s reporting title(s), status, position(s), authority,
duties or responsibilities as an executive of the Company as in effect
immediately prior to the Change of Control which, in Executive’s reasonable
judgment, is material and adverse (other than, if applicable, any such change
directly attributable to the fact that the Company is no longer publicly owned);
provided, however, that Good Reason does not include such a change that is
remedied by the Company promptly after receipt of notice of such change is given
by Executive;

 
(2)  
A reduction by the Company in Executive’s base salary or an adverse change in
the form or timing of the payment thereof, as in effect immediately prior to the
Change of Control or as thereafter increased;

 
3

--------------------------------------------------------------------------------


(3)  
The Company’s requiring Executive to be based more than fifty (50) miles from
where Executive’s office is located immediately prior to the Change of Control,
except for required travel on the Company’s business, and then only to the
extent substantially consistent with the travel obligations which Executive
undertook on behalf of the Company during the ninety-day period immediately
preceding the Change of Control (without regard to travel related to or in
anticipation of the Change of Control);

 
(4)  
The Company’s failure to cover Executive under any pension, bonus, incentive,
stock ownership, stock purchase, stock option, life insurance, health, accident,
disability, or any other employee compensation or benefit plan, program or
arrangement (collectively referred to as the “Benefit Plans”) that, in the
aggregate, provide substantially similar benefits to Executive (and/or
Executive’s family and dependents) at a substantially similar total cost to
Executive (e.g., premiums, deductibles, co-pays, out-of-pocket maximums, and
required contributions) relative to the benefits and total costs under the
Benefit Plans in which Executive (and/or Executive’s family or dependents) was
participating at any time during the ninety-day period immediately preceding the
Change of Control;

 
(5)  
Any purported termination by the Company of Executive’s employment that is not
properly effected pursuant to a written notice that specifies the provision
pursuant to which such notice is given and which complies with all other
requirements of this Agreement, and, for purposes of this Agreement, no such
purported termination will be effective; or

 
(6)  
Any refusal by the Company to continue to allow Executive to attend to matters
or engage in activities not directly related to the business of the Company
which, at any time prior to the Change of Control, Executive was not expressly
prohibited in writing by the Board from attending to or engaging in.

 
Termination for “Good Reason” shall not include Executive’s death or a
termination for any reason other than one of the events specified in clauses (1)
through (6) above.
 
4. Compensation and Benefits.  Subject to the limitations contained in this
Change of Control Agreement, upon a Change of Control Termination, Executive
shall be entitled to all of the following compensation and benefits:
 
(a)  
Within ten (10) business days after a Change of Control Termination, the Company
shall pay to Executive:

 
(1)  
All salary and other compensation earned by Executive through the date of the
Change of Control Termination at the rate in effect immediately prior to such
Termination;

 
(2)  
All other amounts to which Executive may be entitled to receive under any
compensation plan maintained by the Company, subject to any distribution
requirements contained therein, including but not limited to amounts payable
under the Company’s Special Executive Retirement Plan, or any successor plan;

 
(3)  
A severance payment, payable in a lump sum in cash, equal to one hundred percent
(100%) of  the amount of Executive’s annual Base Compensation (as such term is
defined in the Employment Agreement)  payable by the Company (or any predecessor
entity or related entity) for the calendar year immediately prior to the Change
of Control Termination.  For purposes of this paragraph, “predecessor entity”
and “related entity” shall have the meaning set forth in Section 280G of the
Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder.

 
(b)  
The Company shall provide Executive with six (6) months of continuation coverage
(“COBRA coverage”) under the Company’s life, health, dental and other welfare
plans as required by the Internal Revenue Code of 1986, as amended, the Employee
Retirement Income Security Act of 1974, as amended, and applicable state law.

 
(c)  
The Company shall provide Executive with outplacement services for twelve (12)
months following the Change of Control Termination or, if earlier, until
Executive has accepted employment with another employer.

 
Notwithstanding the foregoing, if any of the payments described in this Section
4 above are subject to the requirements of Code Section 409A and the Company
determines that Executive is a “specified employee” as defined in Code Section
409A as of the date of the Change of Control Termination, such payments shall
not be paid or commence earlier than the first day of the seventh month
following the Change of Control Termination, but shall be paid or commence
during the calendar year following the year in which the Change of Control
Termination occurs and within 30 days of the earliest possible date permitted
under Code Section 409A.  Further, in no event shall the benefits described in
Section 4(c) extend beyond December 31st of the second calendar year following
the calendar year in which the Change of Control Termination occurs.
 
For the avoidance of doubt, Executive acknowledges and agrees that the total
amount of severance payments payable to Executive upon any Change of Control for
lost base compensation shall not exceed 100% of his annual Base Compensation at
the time of the Change of Control.
 
4

--------------------------------------------------------------------------------


5. Limitation on Change of Control Payments.  Executive shall not be entitled to
receive any Change of Control Payment, as defined below, which would constitute
a “parachute payment” for purposes of Code Section 280G, or any successor
provision, and the regulations thereunder.  In the event any Change of Control
Payment payable to Executive would constitute a “parachute payment,” Executive
shall have the right to designate those Change of Control Payments which would
be reduced or eliminated so that Executive will not receive a “parachute
payment.”  For purposes of this Section 5, a “Change of Control Payment” shall
mean any payment, benefit or transfer of property in the nature of compensation
paid to or for the benefit of Executive under any arrangement which is
considered contingent on a Change of Control for purposes of Code Section 280G,
including, without limitation, any and all of the Company’s salary, bonus,
incentive, restricted stock, stock option, equity-based compensation or benefit
plans, programs or other arrangements, and shall include benefits payable under
this Agreement.
 
6. Withholding Taxes.  The Company shall be entitled to deduct from all payments
or benefits provided for under this Agreement any federal, state or local income
and employment-related taxes required by law to be withheld with respect to such
payments or benefits.
 
7. Successors and Assigns.  This Change of Control Agreement shall inure to the
benefit of and shall be enforceable by Executive, his heirs and the personal
representative of his estate, and shall be binding upon and inure to the benefit
of the Company and its successors and assigns.  The Company will require the
transferee of any sale of all or substantially all of the business and assets of
the Company or the survivor of any merger, consolidation or other transaction
expressly to agree to honor this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
event had taken place.  Failure of the Company to obtain such agreement before
the effective date of such event shall be a material breach of this Change of
Control Agreement and shall entitle Executive to all of the benefits provided in
Sections 4 and 5 hereof as if Executive had terminated employment for Good
Reason following a Change in Control.
 
8. Notices.  For the purpose of this Change of Control Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this Change
of Control Agreement or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt. All notices to the Company shall
be directed to the attention of the Board of Directors of the Company.
 
9. Captions.  The headings or captions set forth in this Change of Control
Agreement are for convenience only and shall not affect the meaning or
interpretation of this Change of Control Agreement.
 
10. Governing Law.  The validity, interpretation, construction and performance
of this Change of Control Agreement shall be governed by the laws of the State
of Minnesota.
 
11. Construction.  Wherever possible, each term and provision of this Change of
Control Agreement shall be interpreted in such manner as to be effective and
valid under applicable law.  If any term or provision of this Change of Control
Agreement is invalid or unenforceable under applicable law, (a) the remaining
terms and provisions shall be unimpaired, and (b) the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
unenforceable term or provision.
 
12. Amendment; Waivers.  This Change of Control Agreement may not be modified,
amended, waived or discharged in any manner except by an instrument in writing
signed by both parties hereto.  The waiver by either party of compliance with
any provision of this Change of Control Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Change of
Control Agreement, or of any subsequent breach by such party of a provision of
this Change of Control Agreement.  Notwithstanding anything in this Change of
Control Agreement to the contrary, the Company expressly reserves the right to
amend this Change of Control Agreement without Executive’s consent to the extent
necessary or desirable to comply with Code Section 409A, and the regulations,
notices and other guidance of general applicability issued thereunder.
 
13. Entire Agreement.  This Change of Control Agreement (together with the
Employment Agreement and any contemporaneous stock option agreement between the
parties) supersedes all prior or contemporaneous negotiations, commitments,
agreements (written or oral) and writings between the Company and Executive with
respect to the subject matter hereof, including but not limited to any
negotiations, commitments, agreements or writings relating to any severance
benefits payable to Executive, and constitutes the entire agreement and
understanding between the parties hereto.  All such other negotiations,
commitments, agreements and writings will have no further force or effect, and
the parties to any such other negotiation, commitment, agreement or writing will
have no further rights or obligations thereunder.
 
14. Counterparts.  This Change of Control Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
5

--------------------------------------------------------------------------------


15. Arbitration.  Any dispute arising out of or relating to this Change of
Control Agreement or the alleged breach of it, or the making of this Change of
Control Agreement, including claims of fraud in the inducement, shall be
discussed between the disputing parties in a good faith effort to arrive at a
mutual settlement of any such controversy.  If, notwithstanding, such dispute
cannot be resolved, such dispute shall be settled by binding
arbitration.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  The arbitrator shall be a retired
state or federal judge or an attorney who has practiced business law or business
litigation for at least 10 years.  If the parties cannot agree on an arbitrator
within 20 days, any party may request that the chief judge of the District Court
for Hennepin County, Minnesota, select an arbitrator.  Arbitration will be
conducted pursuant to the provisions of this Change of Control Agreement, and
the commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Change of Control
Agreement.  Limited civil discovery shall be permitted for the production of
documents and taking of depositions.  Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute.  The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded.  Unless otherwise ordered by the
arbitrator, the parties shall share equally in the payment of the fees and
expenses of the arbitrator.  The arbitrator may award to the prevailing party,
if any, as determined by the arbitrator, all of the prevailing party’s costs and
fees, including the arbitrator’s fees, and expenses, and the prevailing party’s
travel expenses, out-of-pocket expenses and reasonable attorneys’ fees.  Unless
otherwise agreed by the parties, the place of any arbitration proceedings shall
be Hennepin County, Minnesota.
 
IN WITNESS WHEREOF, the parties hereto have caused this Change of Control
Agreement to be duly executed and delivered as of the day and year first above
written.
 

 
ANALYSTS INTERNATIONAL CORPORATION
 
By:  /s/ Elmer N. Baldwin
Its:  President and CEO
 
 
 
RANDY W. STROBEL
/s/ Randy W. Strobel
(“Executive”)



 
6

--------------------------------------------------------------------------------

